Citation Nr: 1331712	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  13-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Montgomery, Alabama, RO has assumed the role of the agency of original jurisdiction.

On his Form 9, Substantive Appeal, the Veteran requested a Board hearing by live videoconference.  One was scheduled for July 2013, but the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, for service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran has been diagnosed with a current hearing loss disability.  Furthermore, he was exposed to loud noises from ship engines during his active military service.  As a result, the first two Shedden requirements are satisfied.  

At issue is the "nexus" requirement, whether the Veteran's current hearing loss disability is linked to his in-service exposure to noise.  In this regard, the Board notes that there is no record of hearing loss or related symptoms in the Veteran's service treatment records.  Additionally, in a February 1980 private examination, the Veteran states that he "has no diminished hearing in either ear as far as he knows."  The first indication of hearing loss is a January 1986 private examination.  The Veteran confirmed this at a December 2010 VA examination when he stated that he first became aware of hearing issues in the 1980s.  

The lack of treatment during service is not fatal to the Veteran's claim.  In an attempt to determine the relationship, if any, between the Veteran's service and his current hearing loss disability, VA scheduled an examination for the Veteran in December 2010.  

When VA undertakes the effort to provide an examination for a Veteran's claim, even when not statutorily obligated to do so, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the opinion given by the examiner in December 2010 is inadequate.  The examiner's opinion is ambiguous and unclear, and is not adequately supported and explained.  The examiner stated that "there is some possibility that the elevated high-frequency bone conduction thresholds might be attributable to some degree to engine noise exposure without ear protection during service."  In addition, the examiner states that "[m]ost of the problems with this individual's hearing began long after separation from active service."  The opinion expresses the possibility that in-service exposure to noise may have played a role in the Veteran's current hearing loss disability; however, this role has not clearly explained.

In light of the foregoing, the Board concludes that a new examination addressing the etiology of the Veteran's hearing loss disability is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide any identify any sources of treatment (both private and VA) for his hearing loss disability since December 2010.  

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran.  

2. After completing the preceding directive, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise. 

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss disability is associated with his military service, to include any in-service noise exposure.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


